Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. In claim 2, the claim recites determining one or more global navigation satellite system (GNSS) corrections corresponding to a GNSS of a vehicle, the GNSS corrections being determined based at least on first GNSS data captured using the GNSS and corresponding to a location of the vehicle, sensor data generated using one or more sensors of the vehicle, and map data corresponding to the location of the vehicle; and updating, based at least on the one or more GNSS corrections, second GNSS data captured using the GNSS to generate third GNSS data.. This judicial exception is not integrated into a practical application because there are missing devices(such as a processor) to fulfill these functions. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply listing of GNSS data, sensor data, map data without using of  a device and detail processing steps does not produce the so-called updated third GNSS data. Dependent claims, 3-4 and 5-9 are also rejected because there is no claim limitation found to overcome the 101 rejection in claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 11 and 16, sensor data, GNSS data and map data are used to update a third GNSS data but there are missing steps to combine or fuse to achieve of updating a GNSS data. Specifically, there is no acquiring of second GNSS data and the last step is already updating the second GNSS data. How to update a data which is never created/acquired? Applicant needs to amend the claim by incorporating more devices or more steps/functions to link the several different data to complete the updating process in order to overcome the indefinite rejection.
In the rejection below, claims 2, 11 and 16 will be interpreted as first GNSS data captured (using some kind of receiver), sensor data and map data joined with the captured first GNSS data to determine a GNSS correction, a second GNSS data captured (either from another vehicle or at second time instant) will be updated/modified based on the correction to generate a refined position which is called third GNSS data/position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-14, 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hu (CN10690591-A).
Regarding claims 2, 11 and 16, Hu discloses a system/processor and method (see processing and pre-processing, Abstract) comprising:
processing circuitry to perform operations comprising: 
determining one or more global navigation satellite system (GNSS) corrections corresponding to a GNSS of a vehicle (high-precision locating device for vehicle and method for fingerprint based on road surface, Abstract), the GNSS corrections being determined based at least on first GNSS data captured using the GNSS (a positioning module on the vehicle is a DGPS sensor, 3rd paragraph from bottom, page 2) and corresponding to a location of the vehicle, sensor data generated using one or more sensors of the vehicle, and map data corresponding to the location of the vehicle (locating module and an inertial navigation module synchronous collecting positioning information and navigation information, pre-processing the data obtain the atlas first control display unit, Abstract)(image sensor also used, Abstract); and 
updating, based at least on the one or more GNSS corrections, second GNSS data captured using the GNSS to generate third GNSS data (compares the current locating information and atlas. a plurality of similar image to obtain the rough matching, to select a nearest road image according to the nearest road image and current road image, Abstract).
Regarding claims 3, 12, Hu discloses wherein the operations further comprise updating the one or more GNSS corrections based at least on the second GNSS data and a second location of the vehicle as determined based at least on the map data and second sensor data generated using the one or more sensors.
Regarding claim 13, Hu discloses wherein the operations further comprise causing the one or more GNSS corrections to be communicated to a device to cause the device to perform localization based at least on the one or more GNSS corrections (after the second data collecting unit is located on the real time obtaining the current location information of the vehicle and the current road image, second control display unit compares the current locating information and atlas, Abstract)(comparing of current location to image of atlas is an updating process).
Regarding claim 4, Hu discloses wherein the one or more GNSS corrections include one or more real-time kinematic (RTK) corrections (locating module map acquisition on the RTK-GPS sensor, 3rd paragraph from bottom, page 2).
Regarding claim 5, Hu discloses wherein:
the sensor data corresponds to a first point cloud; the map data corresponds to a second point cloud; and the location of the vehicle is determined based at least on an alignment of the first point cloud with the second point cloud (Hu is using sensor data and map data in comparing to generate accurate position).
Regarding claim 6, Hu discloses wherein: the sensor data corresponds to a first image; the map data corresponds to a second image; and the location of the vehicle is determined based at least on an alignment of the first image with the second image (a plurality of similar image to obtain the rough matching, to select a nearest road image according to the nearest road image and current road image, Abstract)(comparing of images to find position).
Regarding claim 8, Hu discloses wherein the one or more GNSS corrections are caused to be communicated to the device based at least on the device being within a threshold distance of the location (the map set extracting multiple image to be located with the image located in proximity to primarily determine the approximate location to be location image in the map set, paragraph 5, page 9)(proximity is based a distance threshold).
Regarding claims 7, 9, 10, 13-14, Hu discloses wherein the operations further comprise causing the one or more GNSS corrections to be communicated to a device to cause the device to perform localization based at least on the one or more GNSS corrections and the device corresponds to a second vehicle (map-collecting vehicle and the vehicle to be located are provided with a data transmission unit, paragraph 9, page 5).

Allowable Subject Matter
Claims 15, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov